ERVIN, Judge,
concurring and dissenting.
Because I am in complete agreement with that portion of the majority’s opinion recognizing that Santa Rosa County has no standing to sue the state, I see no need to reach the issue regarding whether the parties’ settlement of the administrative litigation rendered the civil suit moot. Nor do I perceive any necessity for certifying any question of great public importance to the Florida Supreme Court.
The majority sets forth impressive authority which clearly establishes that the county has failed to show an exemption from the long-standing rule precluding it from bringing its challenge against the state. There is certainly nothing remarkable or unique in the application of this rule to a county, an arm of the state, forbidding it to sue its head. Consequently, this is simply not the type of case which the Florida Supreme Court would ordinarily exercise its discretionary jurisdiction to consider under the ambit of great public importance. Cf. Stein v. Darby, 134 So.2d 232 (Fla.1961) (case was not fraught with great public interest, because it involved simply a determination that a statute was unconstitutional as applied to its particular facts).
I would therefore affirm the summary judgment without reaching the issue of mootness, and I dissent from that portion of the opinion certifying the question as one of great public importance to the Florida Supreme Court.